Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 8, 2008                                                                                             Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  133929 & (17)(18)                                                                                     Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  In re:                                                                                                Stephen J. Markman,
                                                                                                                       Justices
  The Honorable BEVERLEY NETTLES-NICKERSON,
  Judge, 30th Circuit Court                                                    SC: 133929
                                                                               JTC: Formal Complaint
                                                                                     No. 81
  ____________________________________________/

         On order of the Court, the respondent’s motions to adjourn oral argument date and
  to expand the page limit are considered. The Court having considered the representation
  of the Judicial Tenure Commission that it will file its brief no later than June 3, 2008, the
  motion to adjourn oral argument is DENIED. The motion to expand the page limit is
  GRANTED, and the Commission is also granted the privilege of filing a brief of up to 75
  pages in length.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 8, 2008                         _________________________________________
           t0507                                                                Clerk